Title: From John Adams to Robert R. Livingston, 14 April 1783
From: Adams, John
To: Livingston, Robert R.


Sir,
Paris April 14th. 1783

You may easily imagine our Anxiety to hear from America, when You know that We have no News to this Hour, either of your Reception of the News of Peace, nor of that of the Treaty with Holland, four Copies of which I put on board four different Vessels at Amsterdam in October.
We have been in equal Uncertainty about the Turn, which Affairs might take in England. But by Letters from Mr. Laurens We expect him every day, and Mr. David Hartley with him, in order to compleat the definitive Treaty. It would have been more agreable to have finished with Mr. Oswald— But the present Ministry are so dissatisfied with what is past, as they say, though nobody believes them, that they chuse to change Hands.
It will be proposed, I believe, to make a temporary Arrangement of commercial Matters, as our Powers are not competent to a durable one, if to any. Congress will no doubt soon send a Minister with full Powers, as the Treaty of Commerce with Great Britain is of great Importance, and our Affairs in that Country require an Overseer.
It is confidently asserted in Letters from Holland, that Mr. Markow, the Minister Plenipotentiary from the Empress of Russia, has recieved from his Mistress a full Power to come to Paris to the Assistance of the Prince Baratinski at a Congress for a general Pacification. There is as yet no Answer recieved from the Emperor. If the two Imperial Courts accept of the Mediation, there will be a Congress— But I suppose it will relate chiefly to the Affairs of Holland, which are not yet arranged, and to the Liberty of Neutral Navigation, which is their principal Point. I wish Success to that Republick in this Negociation, which will help to compose their interiour Disorders, which are alarming. I know not whether it will be insisted or expected, that We should join in the Congress, nor do I know what We have to do in it, unless it should be to settle that Point as far as it relates to Us. There is nothing in difference between Us and Great Britain, which We cannot adjust ourselves, without any Mediation.
A Spring Passage to America is so great an Object, that I should be very sorry to have the Negociations spun out to such a Length, as to oblige me to lose it, and I take it for granted I shall now recieve the Acceptance of my Resignation by the first Ships.
I have the honor to be, / Sir, / your most obedient & / most humble Servant.
John Adams

